Denman, P. J., and Boehm, J. (concurring).
The majority concludes that defendant’s stepfather did not consent, and in fact lacked either actual or apparent authority to consent, to the officers’ entry into defendant’s bedroom. We respectfully disagree. The record of the suppression hearing demonstrates that the police had probable cause to believe that defendant was guilty of a sexual assault and went to defendant’s address to question him. Defendant’s stepfather answered the door. In *942response to police inquiry, the stepfather, Coles, acknowledged that defendant, his stepson, lived there and identified himself as the owner of the house. The officers testified that they asked Coles whether defendant was home and whether the officers could speak with him. According to the officers, Coles answered "yes” and led them upstairs to a bedroom where defendant was sleeping. Coles testified that the officers asked whether defendant was home; that he responded that he did not know; that the officers asked if they could check; and that he said "yes” and showed the officers where defendant’s room was. One of the officers apparently opened the bedroom door but Coles testified that he accompanied the officers into the bedroom. He also testified that the officers subsequently asked him to show them around the house and that he did so.
The sole question is whether the police had the "actual consent of a person having or reasonably appearing to have the requisite degree of access to and control over” defendant’s bedroom (People v Henley, 53 NY2d 403, 409 [Cooke, Ch J., concurring in part and dissenting in part], citing People v Adams, 53 NY2d 1, cert denied 454 US 854; People v Cosme, 48 NY2d 286; see generally, Illinois v Rodriguez, 497 US 177; People v Gonzalez, 39 NY2d 122, 128). In light of the testimony at the suppression hearing and the rule that consent may be established by conduct as well as words (see, People v Satornino, 153 AD2d 595; People v Schof, 136 AD2d 578, 579, lv denied 71 NY2d 1033; People v Davis, 120 AD2d 606, 606-607, lv denied 68 NY2d 769), it is clear to us that the officers’ entry into the bedroom was permissible. The record establishes that the officers reasonably relied on at least the apparent authority of Coles, as owner of the house, to consent to the entry, and that he actually, if tacitly, consented to that entry (see, People v Satornino, supra; People v Velazquez, 140 AD2d 179, affd 73 NY2d 815; People v Buggs, 140 AD2d 617; People v Boccio, 107 AD2d 816; People v Moorer, 58 AD2d 878).
We agree with the majority, however, that, if there were any error, it was harmless beyond a reasonable doubt. (Appeal from Judgment of Erie County Court, McCarthy, J. — Attempted Rape, 1st Degree.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.